Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claims 4, 17 are objected to because of the following informalities:  The claims appear to be missing “and” after the first clause.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “comparison component…configured to”, “storage component…configured to”, “controller…configured to” in claim 9; “availability component…configured to” in claims 11-12, “a disabling component” in claim 13; and “controller operable to” in claims 14-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.   The comparison component will be treated as defined in par. [0095], the storage component will be treated as defined in par. [0059], the memory controller will be treated as defined in par. [0038], the availability component will be treated as defined in par. [0094], the disabling component will be treated as “deactivate component” defined in par. [0105], and the controller will be treated as defined in par. [0038].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (US Pat. 9,666,307 B1) [hereafter Fujiwara].

As per claim 1, Fujiwara teaches:
A method, comprising: receiving a row address that corresponds to a row within a memory array of a memory device; (Fujiwara, col. 8, lines 57-67, defective row address)
determining, based at least in part on receiving the row address, that the row address has been stored to a first non-volatile storage element of the memory device, wherein the memory device comprises a plurality of non-volatile storage elements configured to store row addresses of the memory array; (Fujiwara, col. 3, lines 43-58, fuse arrays storing defective address including a row address)
disabling the first non-volatile storage element of the memory device based at least in part on determining that the row address has been stored to the first non-volatile storage element of the memory device; and (Fujiwara, claim 12, col. 3, line 61 – col. 4, line 65, Token_control_Bits, col. 6, line 4 – col. 6, line 56, counter)
storing the received row address to a second non-volatile storage element of the memory device based at least in part on disabling the first non-volatile storage element of the memory device (Fujiwara, col. 9, line 61 – col. 10, line 59, receiving defective address and determining proper storing locations, Fig. 9C, col. 14, line 57 – col. 15, line 15, defect cell for redundancy data is disabled and skipped)

As per claim 2, the rejection of claim 1 is incorporated and Fujiwara further teaches:
determining that a first redundant row associated with the first non-volatile storage element is defective based at least in part on receiving the row address that corresponds to the row within the memory array of the memory device; and (Fujiwara, Fig. 9C, col. 14, line 57 – col. 15, line 15, redundant error detection information; indicating defective cell for redundancy data)
determining that the second non-volatile storage element of the plurality of non-volatile storage elements of the memory device is available to store the received row address (Fujiwara, Fig. 9C, col. 14, line 57 – col. 15, line 15, defect cell for redundancy data is disabled and skipped)

As per claim 4, the rejection of claim 1 is incorporated and Fujiwara further teaches:
receiving, for a second time, the row address that corresponds to the row within the memory array of the memory device; accessing a second redundant row within the memory array of the memory device associated with the second non-volatile storage element based at least in part on receiving the row address for the second time (Fujiwara, Fig. 9C, col. 14, line 57 – col. 15, line 15, redundant error detection information; indicating defective cell for redundancy data)

As per claim 5, the rejection of claim 1 is incorporated and Fujiwara further teaches:
reading a plurality of row addresses that have been stored to respective non-volatile storage elements of the memory device before receiving the row address, wherein determining that the row address has been stored to a first non-volatile storage element of the memory device is based at least in part on reading the plurality of row addresses (Fujiwara, col. 1, lines 15-26, comparing the received address to the addresses stored in each fuses)

As per claim 6, the rejection of claim 1 is incorporated and Fujiwara further teaches:
comparing the row address stored in the first non-volatile storage element with the received row address; and determining that the row address stored in the first non-volatile storage element matches the received row address (Fujiwara, col. 1, lines 15-26, comparing the received address to the addresses stored in each fuses, col. 10, line 60 – col. 11, line 25, counter indicating status)

As per claim 7, the rejection of claim 1 is incorporated and Fujiwara further teaches:
receiving a second row address that corresponds to a defective row within the memory array of the memory device; determining that a third non-volatile storage element of the plurality of non- volatile storage elements of the memory device is available to store the second row address; and storing the second row address to the third non-volatile storage element (Fujiwara, Fig. 9C, col. 14, line 57 – col. 15, line 15, redundant error detection information; indicating defective cell for redundancy data; skipping the defective cell; redundant error detection information; indicating defective cell for redundancy data)

As per claim 8, the rejection of claim 7 is incorporated and Fujiwara further teaches:
wherein a third redundant row within the memory array of the memory device is accessible based at least in part on storing the second row address to the third non-volatile storage element (Fujiwara, Fig. 9C, col. 14, line 57 – col. 15, line 15, redundant error detection information; skipping the defect cell for redundancy data)

As per claim 9, Fujiwara teaches:
a comparison component coupled with a memory array of a memory device and configured to determine that a received row address is stored to a first non-volatile storage element of a plurality of non-volatile storage elements of the memory device, wherein the row address corresponds to a defective row within the memory array of the memory device; (Fujiwara, col. 8, lines 57-67, defective row address)
a storage component coupled with the comparison component and configured to store the row address to a second non-volatile storage element of the plurality of non-volatile storage elements of the memory device based at least in part on the row address having been stored to the first non-volatile storage element; and (Fujiwara, col. 3, lines 43-58, fuse arrays storing defective address including a row address)
a controller configured to access a redundant row that corresponds to the row address stored to the second non-volatile storage element based on the storage component storing the row address to the second non-volatile storage element (Fujiwara, col. 1, lines 15-26, col. 10, line 60 – col. 11, line 25, counter indicating status, programming the counter to indicate the status as the addresses are stored)

As per claim 10, the rejection of claim 9 is incorporated and Fujiwara further teaches:
wherein the comparison component is configured to output a signal indicating a match between the row address stored to the first non-volatile storage element and the received row address, wherein the storage component is configured to store the row address to the second non-volatile storage element based at least in part on the comparison component outputting the signal (Fujiwara, col. 1, lines 15-26, comparing the received address to the addresses stored in each fuses, Fig. 9C, col. 14, line 57 – col. 15, line 15, defect cell for redundancy data is disabled and skipped)

As per claim 11, the rejection of claim 9 is incorporated and Fujiwara further teaches:
an availability component configured to determine that the second non-volatile storage element is available to store the row address based at least in part on the comparison component determining that the row address is stored to the first non-volatile storage element (Fujiwara, Fig. 9C, col. 14, line 57 – col. 15, line 15, redundant error detection information; skipping the defect cell for redundancy data)

As per claim 12, the rejection of claim 11 is incorporated and Fujiwara further teaches:
wherein the comparison component is configured to determine that a redundant row associated with the first non-volatile storage element is defective, and wherein the storage component is configured to store, to the second non-volatile storage element, a mapping between the row address and a second redundant row based at least in part on the redundant row being defective (Fujiwara, Fig. 9C, col. 14, line 57 – col. 15, line 15, redundant error detection information; indicating defective cell for redundancy data; skipping the defective cell; redundant error detection information; indicating defective cell for redundancy data)

As per claim 13, the rejection of claim 12 is incorporated and Fujiwara further teaches:
a disabling component configured to disable the first non-volatile storage element based at least in part on the comparison component determining that the received row address is stored to the first non-volatile storage element (Fujiwara, claim 12, col. 3, line 61 – col. 4, line 65, Token_control_Bits, col. 6, line 4 – col. 6, line 56, counter)

Claims 14, 15, 17-19 are apparatus claims corresponding to the method claims 1, 2, 4-6 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1, 2, 4-6 above, and Fujiwara teaches a a memory array comprising a plurality of memory cells; and a plurality of non-volatile storage elements coupled with the memory array (Fujiwara, col. 1, lines 11-15, memory cells in a memory array, fuse arrays).

Claim 20 is an apparatus claim corresponding to the method claims 7 and 8 combined and are rejected for the same reasons set forth in connection of the combined rejections of claims 7, 8 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 21, 22 of U.S. Patent No. 10,909,011 in view of Fujiwara.  Most of the limitations of the claims 1-3, 14-16 of the instant application are anticipated by the limitations of the claims 1, 2, 21, 22 of the patent.  The only difference is that the storing of the received row address to a second non-volatile storage element of the memory device based at least in part on disabling the first non-volatile storage element of the memory device.  However, Fujiwara in an analogous art teaches determining defective redundant cell to skip and use the next available cell (Fujiwara, col. 9, line 61 – col. 10, line 59, receiving defective address and determining proper storing locations, Fig. 9C, col. 14, line 57 – col. 15, line 15, defect cell for redundancy data is disabled and skipped).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Fujiwara into the method of the patent to provide a method of storing the received row address to a second non-volatile storage element of the memory device based at least in part on disabling the first non-volatile storage element of the memory device.  The modification would be obvious because such mechanism improves fault tolerance and reliability of a memory device.


	For claims 4-8, 17-20, see the rejections of claims 4-8, 17-20 in the 35 U.S.C. 102(a)(1) rejection above for the relevant passages that Fujiwara teaches the limitations not taught on the claims of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2018/0,075,920 A1 discloses a memory device incorporated a redundancy latch block comprising fuse arrays to provide redundant row to be used during a post package repair.
PG Pub. 2016/0,307,647 A1 discloses hybrid post package repair to replace defective data cells with redundant cells using soft post package repair.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        May 21, 2022